Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or canceled from the claim(s).  
In claim 1, “a microprocessor chip” is claimed but not shown. 
In claim 3, “a monitoring element” is claimed but not shown.
In claim 4, “a battery” is claimed but not shown. 
In claim 5, “a microprocessor chip, a RAM storage area, a GPS unit, a motion sensor, a Bluetooth unit or a Wi-Fi unit” are claimed but not shown. 
In claim 7, “a second connector” and a “corresponding element” are claimed but not shown. 
In claim 15, “a second connector” and “a corresponding element” are claim but not shown. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Examiner also recommends removing the bullet points in Applicant’s Abstract. 

Claim Objections
Claims 1, 5, 11, 13 and 14 objected to because of the following informalities:  
In claim 1, “the device” should likely read “the wearable electronic device”;
In claim 1, “the body of the wearer” a body of a wearer”;
In claim 5, “at display” should likely read “a display”;
In claim 11, “a mains power” should likely read “a main power”; and
In claim 13, “the group” should read “a group”.  Appropriate correction is required. 
In claim 14, “corresponding anion” should be “a corresponding anion”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 14, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an assembly for carrying out the intended use of the device”. The cited limitation is indefinite as to what function the assembly is capable of carrying 
Claim 5 recites the limitation “a display which is optionally touch sensitive”. However, the cited limitation is unclear as to whether the display has touch-sensitive capabilities that can be optionally turned on and off, or if the claim anticipates both touch-sensitive displays and non-touch-sensitive displays. For the purposes of examination, the latter interpretation will be used.  
Claim 14 recites the limitation "the salt" in line 2.  There is insufficient antecedent basis for this limitation in the claim. If “the salt” refers to “low-melting salt” from claim 13, Examiner recommends changing “the salt” to “the low-melting salt”.
Claim 15 recites the limitation “characterized in that it comprises”. However, the cited limitation is unclear as to what “it” refers to. Specifically, one could interpret “it” to refer to “a strap” or “a corresponding assembly”. Further, claim 15 appears to be dependent on claim 1, where “a strap” and “a first connector” were previously introduced. However, claim 15 appears to also introduce “a strap” and “a first connector”. Thus, claim 15 is also sufficiently confusing for this reason. If Applicant intends claim 15 to be dependent on claim 1, Examiner recommends the following claim language: “A wearable device as claimed in claim 1 characterized in that the strap comprises at least one supercapacitor; the first connector to enable the strap to be connected to a source of electrical power; and a second connector adapted to cooperate with a corresponding element on the assembly.” (NOTE: Examiner’s recommended claim language does not obviate any other objection or rejection herein). For the purposes of examination, claim 15 will be treated as being dependent on claim 1, and “it” 
Claims 2-4 and 6-13 are rejected due to their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Justice (US Publication No. 2015/0346766) in view of Zapgo (Non Patent Literature – “Carbon-IonTM: A New, Safer and Faster Charging Category of Rechargeable Energy Storage Devices”, as cited in IDS), and Meyers (US Publication No. 2017/0179987).
Regarding claim 1 (as best understood), Justice discloses a wearable electronic device (Figure 1B, electronic device 10) comprising: 
an assembly (display-carrier module 16A) for carrying out the intended use of the device and including a microprocessor (Figure 2A and Paragraph [0020], compute system 20 housed within 16A); and 
Figure 1B, composite band 12, including semi-flexible armature 72 (see Paragraph [0029]), flexible segments 14A-D, and ridged segments 16B-D) by means of which the assembly (16A) can be attached to a body of a wearer (Paragraph [0015], device worn around the user's bicep, waist, chest, ankle, leg, head, or other body part) characterized in that the strap (12, including 72, 14A-D and 16B-D) includes at least one supercapacitor (Paragraph [0018] and Figure 1B, energy-storage cells 34 being a super-capacitor and stored within 16C or  16D).
Justice does not teach wherein the supercapacitor is comprised of nanocarbon-containing electrodes and/or ionic liquid electrolytes, or wherein the strap further comprises a first connector adapted to connect an external electrical power source to the supercapacitor for the purpose of recharging.
Zapgo teaches wherein a supercapacitor (starting on page 7) is comprised of nanocarbon-containing electrodes (picture on page 8 and first paragraph on page 9) and/or ionic liquid electrolytes (sixth paragraph on page 9).
Meyers teaches (in Figures 13A-13B and 14) wherein the a wearable device (108) with a band (102) comprising a first connector (connector 104) adapted to connect an external electrical power source (Paragraph [0016], 110) to an energy storage device (Paragraph [0016], battery) for the purpose of recharging (see Paragraph [0016]). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the first connector of Meyers to the strap in Justice and modifying the super-capacitor of Justice to include the nano-carbon electrodes and ionic liquid electrolytes of Zapgo. Doing so would have allowed wearable device of Justice to be Paragraph [0006] in Meyers) and increased the energy density and safety of traditional super-capacitors (first and second paragraphs on page 9, and first paragraph on page 12).
Regarding claim 2, Justice in view of Zapgo and Meyers teaches the wearable electronic device as claimed in claim 1, and further teaches (in Justice) wherein the assembly (16A) is embedded within the strap (12, including 72, 14A-D, and 16B-D) (see Paragraph [0029] and Figures 1-2).
Regarding claim 3, Justice in view of Zapgo and Meyers teaches the wearable electronic device as claimed in claim 1, and further teaches (in Justice) wherein assembly (16A) further includes a monitor element (Figure 1C, skin temperature sensor 60) for monitoring a bodily characteristic of a wearer (Paragraph [0024], 60 measuring skin temperature).
Regarding claim 4, Justice in view of Zapgo and Meyers teaches the wearable electronic device as claimed in claim 1, and further teaches (in Justice) wherein the assembly (16A) or the strap (12, including 72, 14A-D, and 16B-D) comprises a battery (Paragraph [0018], 34 capable of being a battery) or is provided with a void (16C and 16D) adapted to receive a battery (34) (Paragraph [0018] and Figure 1B, energy-storage cells 34 being a battery and stored within storage compartments 16C or 16D).
Regarding claim 5 (as best unsterstood), Justice in view of Zapgo and Meyers teaches the wearable electronic device as claimed in claim 1, and further teaches (in Justice) wherein the assembly (16A) comprises a display (22) (Paragraph [0029] and Figure 1B, 22 housed within 16A) which is optionally touch-sensitive (Paragraph [0023], screen sensor 44 making 22 touch sensitive).
Regarding claim 6, Justice in view of Zapgo and Meyers teaches the wearable electronic device as claimed in claim 1, and further teaches (in Justice) wherein the assembly (16A) includes at least one of the following components: a microprocessor chip (20), a RAM storage area, a GPS unit (70), a motion sensor (64), a Bluetooth unit or a Wi-Fi unit (Paragraph [0022], communications unit 28 including two-way Bluetooth, Wi-Fi, cellular, near-field communication, and/or other radios. In some implementations, the communication suite may include an additional transceiver for optical, line-of-sight communication).
Regarding claim 7, Justice in view of Zapgo and Meyers teaches the wearable electronic device as claimed in claim 1, and further teaches (in Justice) wherein the strap (12, including 72, 14A-D, and 16B-D) is detachable from the assembly (16A) (see Figure 3, depicting 12 of 10 detached from 16A; see also Paragraph [0026], 24A connected to 12 with removable, mechanical fasteners, such as screws), and a second connector (Paragraph [0026], screws) adapted to be attachable to the assembly (16A) via at least one corresponding element (68) (Paragraph [0029] and Figure 2A, semi-flexible armature 72 of 12 having screws attaching to display carrier 74 of 16A).
Regarding claim 8, Justice in view of Zapgo and Meyers teaches the wearable electronic device as claimed in claim 1, and further teaches wherein the strap (12, including 72, 14A-D, and 16B-D) has a composite structure (12 being defined as a “composite band” and including elements 72, 14A-D, and 16B-D), and the supercapacitor(s) (34) are sandwiched between layers of plastic or a similar resilient electrical insulator (Paragraph [0043], 34 housed within 16C, wherein 16C is comprised of a thermoplastic elastomer coating 516 for cushion and electrical insulation).
Regarding claim 10, Justice in view of Zapgo and Meyers teaches the wearable electronic device as claimed in claims 1, and further teaches (in Meyers) wherein the first connector (104) is a USB, micro-USB, or Lightning plug or socket (Paragraph [0021], 104 being a USB).
Regarding claim 11, Justice in view of Zapgo and Meyers teaches the wearable electronic device as claimed in claims 1, further comprising (in Meyers) a main power unit (charger device 110) including an AC/DC, a plug, or socket (charging/data port 110a) compatible with the first connector (104) (see Paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the main power unit of Meyers with the first connector of Justice as previously modified by Zapgo and Meyers. Doing so would have provided a means for which the user could charge the wearable device. 
Regarding claim 12, Justice in view of Zapgo and Meyers wearable device as claimed in claim 1, and further teaches (in Zapgo) wherein the nanocarbon-containing electrodes (picture on page 8 and first paragraph on page 9) are graphene-containing electrodes (third paragraph on page 9).
Regarding claim 13, Justice in view of Zapgo and Meyers teaches the wearable device as claimed in claim 1, and further teaches (in Zapgo) wherein the ionic liquid electrolyte (starting on page 12) is selected from the group consisting of low-melting salts of an alkyl or substituted-alkyl pyridinium, pyridazinium, pyrimidinium, pyrazinium, imidazolium, piperidinium, pyrrolidinium, pyrazolium, thiazolium, oxazolium or triazolium cation (see EMI cation on page 10 and other cation-anion combinations on page 12).
Regarding claim 14 (as best understood), Justice in view of Zapgo and Meyers wearable device as claimed in claim 13, and further teaches wherein a corresponding anion employed in the salt is selected from tetrafluoroborate, hexafluorophosphate, dicyanamide, bis(fluorosulphonyl)imide (FSI), bis(trifluoromethylsulphonyl)imide (TFSI), or bis(perfluoro C2 to C4 alkylsulphonyl)imide (see TFSI anion on page 10 and other cation-anion combinations on page 12).
Regarding claim 15 (as best understood), Justice in view of Zapgo and Meyers teaches the strap (12 in Justice, including 72, 14A-D, and 16B-E) for use with a corresponding assembly (16A in Justice) to create a wearable device (10 in Justice) according to claims 1, characterized in that it (12 in Justice, including 72, 14A-D, and 16B-E) (per 122(b) rejection above, “it” being interpreted as the strap) comprises at least one supercapacitor (Paragraph [0018] and Figure 1B in Justice, energy-storage cells 34 being a super-capacitor and stored within 16C or 16D); the first connector (104 in Meyers) to enable the strap (12 in Justice, including 72, 14A-D, and 16B-E) to be connected to a source of electrical power (110 in Meyers), and a second connector (Paragraph [0029] in Justice, screws) adapted to cooperate with a corresponding element (74 in Justice) on the assembly (Paragraph [0029] in Justice, screws attaching 72 of 12 to display carrier 74 of assembly 16A).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Justice (US Publication No. 2015/0346766) in view of Zapgo (Non Patent Literature – “Carbon-IonTM: A New, Safer and Faster Charging Category of Rechargeable Energy Storage Devices”, as cited in IDS), Meyers (US Publication No. 2017/0179987), Meyers (US Publication No. 2017/0179987), and Malhotra (US Publication No. 2014/0266731, as cited in IDS).
Regarding claim 9, Justice in view of Zapgo and Meyers teaches the wearable electronic device as claimed in claim 1, but does not teach wherein the strap further comprises an indicator strip for indicating the charge status of the supercapacitor(s).
However, Malhotra teaches (in Paragraph [0188]-[0191]) an indicator strip (Paragraph [0189] and Figure 57B illustrating a battery level indicator) for indicating the charge status of a power storage element (Figure 57B, interfaces 5711-5717 being interfaced displaying battery as various states).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the indicator strip of Malhotra with the strap of Justice. Doing so would have provided the user with a visual representation of the state of charge of the wearable device, warning the user when a charge is needed and letting the user know if the wearable device is currently charging (Paragraphs [0190]-[0191] in Malhotra). 
Alternatively, Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Justice (US Publication No. 2015/0346766) in view of Yoshitani (US Publication No. 2016/0313769) and Meyers (US Publication No. 2017/0179987).
Regarding claim 1 (as best understood), Justice discloses a wearable electronic device (Figure 1B, electronic device 10) comprising: 
an assembly (display-carrier module 16A) for carrying out the intended use of the device and including a microprocessor (Figure 2A and Paragraph [0020], compute system 20 housed within 16A); and 
a strap (Figure 1B, composite band 12, including semi-flexible armature 72 (see Paragraph [0029], flexible segments 14A-D, and ridged segments 16B-D) by means of which the 16A) can be attached to a body of a wearer (Paragraph [0015], device worn around the user's bicep, waist, chest, ankle, leg, head, or other body part) characterized in that the strap (12, including 72, 14A-D and 16B-D) includes at least one supercapacitor (Paragraph [0018] and Figure 1B, energy-storage cells 34 being a super-capacitor and stored within 16C or  16D).
Justice does not teach wherein the supercapacitor is comprised of nanocarbon-containing electrodes and/or ionic liquid electrolytes, or wherein the strap further comprises a first connector adapted to connect an external electrical power source to the supercapacitor for the purpose of recharging.
However, Yoshitani discloses supercapacitor (Paragraph [0250], power storage device described within being a super-capacitor) having nano-carbon containing electrodes (Paragraphs [0279]-[0280], positive electrode current collector 503 and negative electrode current collector 504 including CNT) and ionic liquid electrolytes (Paragraph [0326], electrolytic solution 508 comprised of ionic liquids). 
Meyers teaches (in Figures 13A-13B and 14) wherein the a wearable device (108) with a band (102) comprising a first connector (connector 104) adapted to connect an external electrical power source (Paragraph [0016], 110) to an energy storage device (Paragraph [0016], battery) for the purpose of recharging (see Paragraph [0016]). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the first connector of Meyers to the strap in Justice and modifying the super-capacitor of Justice to include the nano-carbon electrodes and ionic liquid electrolytes of Yoshitani. Doing so would have allowed wearable device of Justice to Paragraph [0006] in Meyers) and provided a non-flammable and non-volatile power storage solution (Paragraph [0178] in Yoshitani), while also reducing contact resistance between the current collector and the active material layer and improving adhesion between the current collector and the active material layer (Paragraph [0280] in Yoshitani).
Regarding claim 2, Justice in view of Yoshitani and Meyers teaches the wearable electronic device as claimed in claim 1, and further teaches (in Justice) wherein the assembly (16A) is embedded within the strap (12, including 17, 14A-D, and 16B-D) (see Paragraph [0029] and Figures 1-2).
Regarding claim 3, Justice in view of Yoshitani and Meyers teaches the wearable electronic device as claimed in claim 1, and further teaches (in Justice) wherein assembly (16A) further includes a monitor element (Figure 1C, skin temperature sensor 60) for monitoring a bodily characteristic of a wearer (Paragraph [0024], 60 measuring skin temperature).
Regarding claim 4, Justice in view of Yoshitani and Meyers teaches the wearable electronic device as claimed in claim 1, and further teaches (in Justice) wherein the assembly (16A) or the strap (12, including 72, 14A-D, and 16B-D) comprises a battery (Paragraph [0018], 34 capable of being a battery) or is provided with a void (16C and 16D) adapted to receive a battery (34) (Paragraph [0018] and Figure 1B, energy-storage cells 34 being a battery and stored within storage compartments 16C or 16D).
Regarding claim 5 (as best understood), Justice in view of Yoshitani and Meyers teaches the wearable electronic device as claimed in claim 1, and further teaches (in Justice) wherein the assembly (16A) comprises a display (22) (Paragraph [0029] and Figure 1B, 22 housed within 16A) which is optionally touch-sensitive (Paragraph [0023], screen sensor 44 making 22 touch sensitive).
Regarding claim 6, Justice in view of Yoshitani and Meyers teaches the wearable electronic device as claimed in claim 1, and further teaches (in Justice) wherein the assembly (16A) includes at least one of the following components: a microprocessor chip (20), a RAM storage area, a GPS unit (70), a motion sensor (64), a Bluetooth unit or a Wi-Fi unit (Paragraph [0022], communications unit 28 including two-way Bluetooth, Wi-Fi, cellular, near-field communication, and/or other radios. In some implementations, the communication suite may include an additional transceiver for optical, line-of-sight communication).
Regarding claim 7, Justice in view of Yoshitani and Meyers teaches the wearable electronic device as claimed in claim 1, and further teaches (in Justice) wherein the strap (12, including 72, 14A-D, and 16B-D) is detachable from the assembly (16A) (see Figure 3, depicting 12 of 10 detached from 16A; see also Paragraph [0026], 24A connected to 12 with removable, mechanical fasteners, such as screws), and a second connector (Paragraph [0026], screws) adapted to be attachable to the assembly (16A) via at least one corresponding element (68) (Paragraph [0029] and Figure 2A, semi-flexible armature 72 of 12 having screws attaching to display carrier 74 of 16A).
Regarding claim 8, Justice in view of Yoshitani and Meyers teaches the wearable electronic device as claimed in claim 1, and further teaches wherein the strap (12, including 72, 14A-D, and 16B-D) has a composite structure (12 being defined as a “composite band” and including elements 72, 14A-D, and 16B-D), and the supercapacitor(s) (34) are sandwiched between layers of plastic or a similar resilient electrical insulator (Paragraph [0043], 34 housed within 16C, wherein 16C is comprised of a thermoplastic elastomer coating 516 for cushion and electrical insulation).
Regarding claim 10, Justice in view of Yoshitani and Meyers teaches the wearable electronic device as claimed in claims 1, and further teaches (in Meyers) wherein the first connector (104) is a USB, micro-USB, or Lightning plug or socket (Paragraph [0021], 104 being a USB).
Regarding claim 11, Justice in view of Yoshitani and Meyers teaches the wearable electronic device as claimed in claims 1, further comprising (in Meyers) a main power unit (charger device 110) including an AC/DC, a plug, or socket (charging/data port 110a) compatible with the first connector (104) (see Paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the main power unit of Meyers with the first connector of Justice as previously modified by Zapgo and Meyers. Doing so would have provided a means for which the user could charge the wearable device.
Regarding claim 12, Justice in view of Yoshitani and Meyers wearable device as claimed in claim 1, and further teaches (in Yoshitani ) wherein the nanocarbon-containing electrodes (Paragraphs [0279]-[0280], positive electrode current collector 503 and negative electrode current collector 504 including CNT) are graphene-containing electrodes (Paragraphs [0301]-[0302] in Yoshitani, carbon-based materials including graphene).
Regarding claim 13, Justice in view of Yoshitani and Meyers teaches the wearable device as claimed in claim 1, and further teaches (in Yoshitani) wherein the ionic liquid electrolyte (Paragraph [0326], electrolytic solution 508 comprised of ionic liquids) is selected Paragraph [0326], power storage devices, including super capacitors (Paragraph [0250]), capable of including aromatic cations such as an imidazolium cation and a pyridinium cation).
Regarding claim 14 (as best understood), Justice in view of Yoshitani and Meyers wearable device as claimed in claim 13, and further teaches (in Yoshitani) wherein a corresponding anion (Paragraph [0326]) employed in the salt is selected from tetrafluoroborate, hexafluorophosphate, dicyanamide, bis(fluorosulphonyl)imide (FSI), bis(trifluoromethylsulphonyl)imide (TFSI), or bis(perfluoro C2 to C4 alkylsulphonyl)imide (Paragraph [0326], power storage devices, including super capacitors (Paragraph [0250]), capable of including anion include a monovalent amide-based anion, a monovalent methide-based anion, a fluorosulfonate anion, a perfluoroalkylsulfonate anion, a tetrafluoroborate anion, a perfluoroalkylborate anion, a hexafluorophosphate anion, and a perfluoroalkylphosphate anion).
Regarding claim 15 (as best understood), Justice in view of Yoshitani and Meyers teaches the strap (12 in Justice, including 72, 14A-D, and 16B-E) for use with a corresponding assembly (16A in Justice) to create a wearable device (10 in Justice) according to claims 1, characterized in that it (12 in Justice, including 72, 14A-D, and 16B-E) (per 122(b) rejection above, “it” being interpreted as the strap) comprises at least one supercapacitor (Paragraph [0018] and Figure 1B in Justice, energy-storage cells 34 being a super-capacitor and stored within 16C or 16D); the first connector (104 in Meyers) to enable the strap (12 in Justice, including 72, 14A-D, and 16B-E) to be connected to a source of electrical power (110 in Meyers), and a second connector (Paragraph [0029] in Justice, screws) adapted to cooperate with a corresponding element (74 in Justice) on the assembly (Paragraph [0029] in Justice, screws attaching 72 of 12 to display carrier 74 of assembly 16A).
Alternatively, Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Justice (US Publication No. 2015/0346766) in view of Yoshitani (US Publication No. 2016/0313769), Meyers (US Publication No. 2017/0179987), and Malhotra (US Publication No. 2014/0266731, as cited in IDS).
Regarding claim 9, Justice in view of Yoshitani and Meyers teaches the wearable electronic device as claimed in claim 1, but does not teach wherein the strap further comprises an indicator strip for indicating the charge status of the supercapacitor(s).
However, Malhotra teaches (in Paragraph [0188]-[0191]) an indicator strip (Paragraph [0189] and Figure 57B illustrating a battery level indicator) for indicating the charge status of a power storage element (Figure 57B, interfaces 5711-5717 being interfaced displaying battery as various states).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the indicator strip of Malhotra with the strap of Justice. Doing so would have provided the user with a visual representation of the state of charge of the wearable device, warning the user when a charge is needed and letting the user know if the wearable device is currently charging (Paragraphs [0190]-[0191] in Malhotra). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached on (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841